Citation Nr: 9904428	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-37 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
chondromalacia of the left knee, currently evaluated 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1953.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO decision which denied an increase in a 
10 percent rating for service-connected chondromalacia of the 
left knee.  A personal hearing was held before an RO hearing 
officer in December 1996.


FINDING OF FACT

The veteran's service-connected chondromalacia of the left 
knee is productive of no more than slight instability, and 
full range of motion of 145 degrees flexion and 0 degrees 
extension.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee  have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1950 to 
October 1953.  A review of his service medical records shows 
that he was treated for a right knee condition, although the 
October 1953 separation examination noted a left knee 
condition.

A VA discharge summary shows that the veteran was 
hospitalized from November 1953 to December 1953 and was 
primarily treated for a right knee disorder, although 
diagnoses included chondromalacia of both knees due to 
trauma.

In a February 1954 decision, the RO established service 
connection for chondromalacia of the left knee, with a 
noncompensable evaluation.  (Service connection was also 
established for a right knee disability.)

VA outpatient records dated from 1994 to 1996 reflect 
treatment for a variety of conditions, including a left knee 
disability.  A February 1996 treatment note shows that the 
veteran complained of continued intermittent sharp medial 
joint line pain in the left knee, with no effusion or giving 
way.  An X-ray study showed minimal joint space narrowing.  
On examination, the posteromedial joint space was tender and 
there was a positive McMurray sign.  The diagnostic 
impression was a torn medial meniscus at the posterior horn.

VA medical records show that the veteran underwent a left 
knee arthroscopy in April 1996.  On admission, he reported 
progressive pain to the left knee for the past two to three 
years, with symptoms of clicking and pain on the medial side.  
He also complained of instability and swelling in the knee.  
Arthroscopy was performed and the doctor noted fibrillation 
of the medial facet of the patella with Grade III changes, 
and Grade II changes to the lateral facet of the patella, 
Grade II-III degenerative changes in the medial femoral 
condyle, and a tear of the medial meniscus; the medial 
meniscus was debrided and the diagnosis was a left knee 
meniscal tear.

In April 1996, the veteran submitted claims for an increased 
rating for chondromalacia of the left knee, and a temporary 
total rating for convalescence based on surgery for a left 
knee disability performed in April 1996.

An April 1996 VA outpatient treatment record shows that one 
week after left knee surgery, the veteran's knee remained 
slightly swollen.  A May 1996 treatment note shows that the 
veteran reported his symptoms of clicking and instability of 
the left knee improved quite significantly after his left 
knee arthroscopy.  On examination, he ambulated with a non-
antalgic gait.  There was no erythema of the left knee and 
his wounds were well-healed.  Range of motion was from 0 to 
120 degrees, there was no joint line tenderness, and he was 
stable in varus/valgus, anterior draw, and posterior sag.  
The examiner opined that the veteran appeared to be doing 
quite well with regard to his left knee, and he advised the 
veteran to advance activity as tolerated without limitations.  
On follow-up examination in June 1996, the veteran was doing 
exceptionally well and was active without any significant 
pain.  There was no significant swelling, catching, or giving 
way of his left knee. 

In a June 1996 decision, the RO granted a temporary total 
rating for convalescence for the left knee disability from 
April 1996 through May 1996, with a 10 percent rating 
effective in June 1996.

At a July 1996 VA examination, the veteran reported that he 
had left knee surgery in April 1996 due to problems with 
severe discomfort, swelling and occasional locking.  He said 
that since the surgery, his postoperative course was quite 
good, and his current complaints were relatively minor.  He 
said he had full range of motion in both knees with minor 
left knee pain at the site of his recent arthroscopic 
surgery.  On examination of the left knee, there was slight 
soft tissue swelling, range of motion was normal, from 0 to 
145 degrees, there was no ligamentous injury, and peripheral 
pulses were normal.  There was some tenderness along the 
medial meniscus.  The pertinent diagnoses were service-
connected injuries to both knees in 1952, with a question of 
derangement of the left knee, and recent arthroscopic surgery 
to the left knee in April 1996 with removal of cartilage and 
normal range of motion.  The examiner noted that an X-ray 
study was not performed due to the veteran's recent surgery.

At a December 1996 RO hearing, the veteran asserted that he 
was recently in an automobile accident when his left knee 
locked up and he was unable to use his left foot to brake the 
automobile.  He said he had pain on the inside of the left 
knee and occasional swelling, worse in cold weather, and 
occasional locking, stiffness, and giving way.  He said he 
currently took anti-inflammatory medication which helped his 
left knee disability.  He testified that a doctor told him he 
would eventually need a total left knee replacement.  He 
stated that he was retired and was currently receiving 
retirement benefits from the Social Security Administration.

A January 1997 VA outpatient treatment note indicated a 
diagnosis of osteoarthritis of the left knee.

In a November 1998 written presentation, the veteran's 
representative asserted that a separate evaluation should be 
assigned for the veteran's arthritis of the left knee.


II.  Analysis

The veteran's claim for an increased rating for his service-
connected chondromalacia of the left knee is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The RO has classified the veteran's service-connected left 
knee disability as chondromalacia, although a temporary total 
convalescent rating was assigned in relation to the April 
1996 surgery for a torn medial meniscus.  The left medial 
meniscus was debrided during the operation.  Assuming the 
meniscus problem is part of the service-connected left knee 
condition, the maximum rating under 38 C.F.R. § 4.71a, Code 
5259 is 10 percent when there is a symptomatic knee condition 
after removal of a semilunar cartilage.  The veteran does not 
now have a dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, and 
thus a 20 percent rating may not be assigned under 38 C.F.R. 
§ 4.71a, Code 5258.  These codes do not permit an increase in 
the current 10 percent rating for the left knee disability.

The RO has assigned the current 10 percent rating for the 
left knee disability under 38 C.F.R. 4.71a, Diagnostic Code 
5257.  Under this code, a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, and 20 percent when moderate. 

Limitation of flexion of a leg to 60 degrees is rated 0 
percent, and flexion limited to 45 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent, and extension limited to 10 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Code 5261.

The medical evidence shows that the veteran underwent 
arthroscopic surgery in April 1996 which revealed a tear of 
the medial meniscus, which was then debrided.  Follow-up 
treatment notes show that the veteran reported an improvement 
in his left knee disability after the surgery.  In June 1996, 
there was no significant swelling, catching, or giving way of 
the left knee.  On VA examination of the left knee in July 
1996, there was slight soft tissue swelling, range of motion 
was normal, from 0 to 145 degrees, and there was no 
ligamentous injury.  The medical evidence shows that there is 
no laxity of the veteran's ligaments and that he has good 
stability of the knee, despite his lay assertions to the 
contrary.  The recent evidence does not show even slight 
recurrent subluxation or lateral instability of the left 
knee, as required for the current 10 percent rating under 
Code 5257.  Clearly the veteran does not have a greater level 
of instability as necessary for a higher rating under this 
code.

If the left knee disability is evaluated under the criteria 
pertaining to limitation of motion, it would be rated 
noncompensable, since range of motion of the knee is from 0 
degrees extension to 145 degrees flexion, which is normal.  
See 38 C.F.R. § 4.71, Plate II.  There is no objective 
evidence of additional limitation of motion due to pain on 
use or during flare-ups to the extent required for a 
compensable rating under the limitation-of-motion codes.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The veteran's representative requests a separate evaluation 
for arthritis of the left knee.  The medical evidence shows 
left knee arthritis.  The RO has classified the service-
connected left knee disability as chondromalacia, but even if 
arthritis is included as part of the condition it would not 
result in a higher rating given the facts of this case.  
According to VA General Counsel opinions, under certain 
circumstances, separate ratings may be assigned for a knee 
disability under Codes 5003 and 5010 (arthritis, confirmed by 
X-rays, to be rated based on limitation of motion) and Code 
5257 (instability), without violating the rule against 
pyramiding of ratings (38 C.F.R. § 4.14). VAOPGCPREC 9-98 and 
23-97.  However, the 1996 VA examination shows that the 
veteran does not have any limitation of motion of the left 
knee, and thus a separate compensable rating for arthritis is 
not permitted. 

The Board finds that the preponderance of the evidence is 
against the claim for an increase in the 10 percent rating 
for the left knee disability.  Consequently, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for chondromalacia of the left knee is 
denied.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

